[Cite as In re A.B., 2020-Ohio-3990.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re A.B., J.B., E.L.                            Court of Appeals No. L-19-1300

                                                  Trial Court No. JC 17263603



                                                  DECISION AND JUDGMENT

                                                  Decided: August 7, 2020

                                           *****

        Christopher S. Clark, for appellant.

        Bradley W. King, for appellee.

                                           *****

        SINGER, J.

                                        I. Introduction

        {¶ 1} Appellant, S.S., appeals the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, denying her motion to reunify with her children, A.B.

and J.B., and granting appellee’s, Lucas County Children Services (“LCCS”), motion to

change disposition from temporary custody to legal custody.
                         A. Facts and Procedural Background

       {¶ 2} LCCS received a referral on June 22, 2017, alleging that appellant was

physically abusive towards A.B. and J.B. Appellant’s abusive behavior toward J.B.

included striking him to the floor causing him to hit his face and choking him. Further,

appellant hit A.B. so hard that it left a mark on A.B.’s back.

       {¶ 3} Upon receipt of the foregoing referral, LCCS launched an investigation.

LCCS questioned appellant, who informed LCCS that she was suffering from untreated

mental health issues, including bipolar disorder. Appellant also admitted that she had hit

J.B.

       {¶ 4} Thereafter, on June 23, 2017, appellant agreed to a safety plan by which she

would vacate the family home and A.B. and J.B. would be placed with a maternal aunt.

Pursuant to the plan, appellant’s daughter, E.L., remained with her father, Er.L. Over the

course of the following two weeks, maternal aunt informed LCCS that she was unable to

maintain placement of A.B. and J.B., prompting LCCS to file a complaint in dependency,

neglect, and abuse on July 11, 2017.

       {¶ 5} At a shelter care hearing held after LCCS filed its complaint, the court

determined that appellant suffered from mental health issues that were left untreated, and

further concluded that appellant physically abused A.B. and J.B. Thereafter, the matter

proceeded through discovery.

       {¶ 6} On August 21, 2017, an adjudication and disposition hearing was held, at

which the court determined that A.B. and E.L. were dependent and J.B. was abused.




2.
Consequently, the court awarded custody of E.L. to Er.L.1 Temporary custody of A.B.

and J.B. was awarded to LCCS, and the children were placed into the home of Er.L.

along with E.L.

         {¶ 7} During the pendency of this case, the juvenile court noted that LCCS offered

reasonable case plan services to appellant, including a dual diagnostic assessment, mental

health services, parenting education, and direction to maintain stable housing and income.

On April 4, 2019, appellant filed a “motion for reunification,” in which she sought an

award of legal custody of A.B. and J.B. based upon the fact that she “successfully

completed her case plan, the last issue being appropriate housing.”

         {¶ 8} Four days after appellant filed her motion, LCCS filed its motion for legal

custody of A.B. and J.B. Although LCCS acknowledged that appellant completed her

case plan services, LCCS had serious concerns as to appellant’s housing situation, her

relationship with others, and her difficulty caring for her children during her visits with

them. LCCS had learned that appellant obtained her housing by falsely claiming that she

had custody of A.B. and J.B. Further, LCCS learned that appellant’s father and

appellant’s boyfriend were involved in a physical altercation at her home, which resulted

in the filing of criminal charges. Moreover, appellant’s most recent boyfriend, who had a

history of violence and substance abuse, was found to have physically disciplined the

children during appellant’s visits.



1
    Appellant does not challenge the court’s award of custody of E.L. to Er.L.



3.
       {¶ 9} The matter proceeded to a hearing before a magistrate on June 13, 2019. A

transcript of the hearing is not contained in the record before us. One week later, the

magistrate granted LCCS’s motion and denied appellant’s motion. On June 27, 2019,

appellant filed her objections to the magistrate’s decision, arguing that the award of legal

custody of A.B. and J.B. to LCCS was not supported by a preponderance of the evidence

in light of the evidence that appellant completed her case plan services. Appellant filed a

supplement to her objections on October 9, 2019, prompting a response from LCCS that

was filed on October 18, 2019.

       {¶ 10} On December 2, 2019, the juvenile court issued its judgment entry denying

appellant’s objections and affirming the decision of the magistrate. In its decision, the

court found that the magistrate’s findings were sufficient to make a best interest

determination under R.C. 3109.04(F), and further concluded that the magistrate “properly

considered the evidence before her at the time of the hearing and followed the law

accordingly.”

       {¶ 11} Appellant’s timely notice of appeal followed.

                                   B. Assignment of Error

       {¶ 12} On appeal, appellant asserts the following assignment of error for our

review:

                I. The trial court abused its discretion in denying the appellant-

       mother’s motion for reunification, as a preponderance of the evidence does




4.
       not demonstrate that awarding legal custody to the stepfather is in the best

       interest of the children.

                                        II. Analysis

       {¶ 13} In appellant’s assignment of error, she contends that the trial court erred in

denying her motion for reunification, which sought an award of legal custody of A.B. and

J.B.

       {¶ 14} We review legal custody determinations for an abuse of discretion.

Blausey v. Blausey, 6th Dist. Ottawa No. OT-18-039, 2019-Ohio-4506, ¶ 13, citing Miller

v. Miller, 37 Ohio St. 3d 71, 74, 523 N.E.2d 846 (1988). An abuse of discretion implies

that the trial court’s decision was unreasonable, arbitrary, or unconscionable. Blakemore

v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶ 15} Under R.C. 2151.353(A)(3), a juvenile court is permitted to award legal

custody of any child to any person who files a motion seeking legal custody. “In order to

grant legal custody of a dependent child to a nonparent, the trial court must find, by a

preponderance of the evidence that legal custody is in the child’s best interest.” In re

Am.H., 6th Dist. Lucas No. L-19-1025, 2019-Ohio-4374, ¶ 36, citing In re Christopher

M., 6th Dist. Lucas No. L-06-1063, 2007-Ohio-1040, ¶ 12.

       {¶ 16} In its decision affirming the magistrate’s grant of legal custody of A.B. and

J.B. to LCCS, the trial court relied upon the best interest factors set forth in R.C.

3109.04(F)(1). Due to appellant’s failure to request findings of fact and conclusions of

law from the magistrate or provide this court with a transcript of the hearing that was held




5.
on her motion for reunification and LCCS’s motion for legal custody, we are left to

speculate as to whether either the magistrate or the juvenile court properly applied the

R.C. 3109.04(F)(1) factors in this case.

       {¶ 17} We have carefully reviewed the limited record provided in this case. From

our review, it is clear that, notwithstanding appellant’s completion of her case plan

services, serious concerns persist regarding appellant’s mental health issues and her

ability to provide a safe and stable home for A.B. and J.B. For this reason, and because

we must presume the regularity of the proceedings with no transcript to review,

Gozdowski v. Gozdowski, 6th Dist. Ottawa No. OT-16-017, 2017-Ohio-990, ¶ 18, we

cannot say the trial court acted unreasonably, arbitrarily, or unconscionably in granting

legal custody of A.B. and J.B. to LCCS and denying appellant’s motion for reunification.

       {¶ 18} Accordingly, we find appellant’s sole assignment of error not well-taken.

                                     III. Conclusion

       {¶ 19} For the foregoing reasons, the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, is affirmed. Appellant is ordered to pay the costs of

this appeal pursuant to App.R. 24.

                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




6.
                                                                     In re A.B.
                                                                     C.A. No. L-19-1300




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Arlene Singer, J.
                                              _______________________________
Thomas J. Osowik, J.                                      JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
             http://www.supremecourt.ohio.gov/ROD/docs/.




7.